DETAILED ACTION
Claims 13-14, 19-32 of U.S. Application No. 16074992 filed on 08/02/2018 are presented for examination. Claims 1 – 12, and 16 - 18 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13 – 15, 19 - 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The drawings were objected to for not showing features in claim 13, specifically, the limitation, “the isolation band of the sun gear and the isolation band of the planetary gear gears are fitted with each other”, wherein the claimed fitting is not shown. During the interview of 9/1/21, the Applicant Explained that the word fitted means a one to one correspondence, i.e. physical one to one contact. In the interview, the Examiner indicated to the Applicant that because the word “fitted” is used to mean something different from its usual meaning, the intended meaning should be clarified in the claim. The Applicant amended claim 13 in 9/7/2021 to clarify that that the claimed gears are fitted with each other in a one to one correspondence, which matches the specifications and understood to one having ordinary skill I the art.
By the virtue of the amendment to claim 13, the drawing objection is withdrawn.
Regarding amended claim 13: claim 13 was amended in 6/22/21 to include the limitations of claim 18 which was objected to in the Non-final Office action of 03/26/2021, along with the intervening claim 16-17 except for the limitations of claim 16, "at least tooth surfaces of the sun gear, the ring gear and the planetary gears are of conductive material; the at least tooth surfaces of the sun gear, the ring gear and the planetary gears are each coated with a conductive film,". The limitation which is disclosed in the context of original claim 13. That being said, claim 13 is deemed allowable. Claims 14-15, 19-32 are allowable for depending on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/Primary Examiner, Art Unit 2832